Exhibit 10.1

 

[g70131kki001.jpg]

 

March 4, 2013

 

Mr. Jonathan Pfohl

411 University Ridge, Suite D

Greenville, SC 29601

 

Dear Jonathan,

 

We are delighted to make this offer of employment with Scio Diamond Technology
Corporation, Inc. (“SCIO” or the “Company”) as the Chief Financial Officer.  The
terms of the offer are as follows:

 

Compensation: Your base salary shall be fixed at $16,666.66 per month
[equivalent to $200,000 annually], less applicable withholdings, payable in
periodic installments in accordance with the Company’s payroll policies as
established from time to time. You will receive a review by the Compensation
Committee at least annually (typically, within ninety days following the end of
the Company’s fiscal year), and the Compensation Committee, or in the absence of
such a committee, the Company’s Board of Directors (the “Board”), may, in its
sole and unilateral discretion, increase (but without your consent may not
decrease) your base salary at any time it shall determine to do so.  At the
discretion and direction of the Company’s Chairman of the Board, you will report
directly to the Company’s Chief Executive Officer.

 

Performance Bonus:  You will be eligible for a 2013 fiscal year performance
bonus of up to $60,000 for achieving performance targets, as determined in the
sole and unilateral discretion of the Board, for the Company’s 2013 fiscal year
plan.  For performance in excess of the plan you may be eligible in the sole and
unilateral discretion of the Board for up to an additional $30,000 performance
bonus.  The performance targets, to which award of these bonuses will be
subject, must be agreed to by both you and the Company following acceptance of
the Company’s 2013 operating plan by the Board.  Any such performance bonuses
will be paid within 45 days of the close of the fiscal year to which the bonuses
relate, provided that you have not voluntarily terminated employment or been
terminated for Cause (as defined below) prior to that date, in which event no
bonus amount shall be due or payable.

 

Temporary Living Expenses: The Company agrees to reimburse you a lump sum of
$3000 per month for temporary living expenses in Greenville for a period of 12
months.  At such time, extension of temporary living will is subject to the
approval of the Chief Executive Officer.

 

Fringe Benefits.  You will be entitled to participate in all employee benefit
plans and programs available to similarly situated employees of the Company,
which the Company shall have in force from time to time. You will be entitled to
20 days of paid vacation each calendar year.

 

Equity:  You are offered herein an incentive stock option grant to purchase
700,000 common shares, of Scio Diamond Technology Corporation, Inc. Common
Stock, $0.001 par value, at an exercise price equal to the closing price on the
date of this agreement ($.94).  These stock options shall vest according to the
following schedule: options to purchase 126,583 shares immediately upon your
start date, options to purchase 109,375 shares upon the six-month anniversary of
your start date, options to purchase 218,750 shares when SCIO achieves
cumulative revenue of $5 million (U.S.) (cumulative from January 1, 2013
forward), options to purchase 109,375 shares when SCIO achieves cumulative
EBITDA of $1 million (U.S.) (cumulative from January 1, 2013 forward), and
options to purchase 135,917 shares when SCIO achieves cumulative EBITDA of $2.5
million (U.S.) (cumulative from January 1, 2013 forward). In the event of
termination for all reasons other than for Cause or your voluntary resignation,
the Company agrees that, in exchange for a general release by you to the Company
and its officers, directors, employees, shareholders, and agents from liability
to be reasonably agreed upon by you and the Company, the Company will:  1)
extend the period during which you may exercise your option with respect to any
portion or all of your vested options to purchase shares to within twelve months
following your date of separation; and 2) agree not to exercise any right of
repurchase.  All granted options will automatically vest in the event of a
“change in control” (as defined below) of the Company.  The options may be
exercised for five years from the vesting date, subject to approval of the Board
(and in no event, and despite anything contained herein to the contrary, may any
option be exercised after ten years from the grant date).  Notwithstanding
anything contained herein to the contrary, the grant of incentive stock options
and the terms therein are at all times subject to approval of the Board and
subject to compliance with the Company’s Share Incentive Plan, the relevant
qualified stock option grant agreement and applicable law.

 

Change in Control: In the event of termination, for any reason other than for
Cause or your voluntary resignation, during the four-month period before or the
twelve-month period after a “change in control” that implies a Company value of 
$50,000,000 or more, you will be entitled to (i) a lump-sum cash payment equal
to the sum of (a) 1.0 times your annual base salary on the day before the change
in control or the day before your termination, whichever is higher, plus (b) any
base salary or bonus earned or accrued through the date of termination and not
previously paid, and (ii) payment of $2,000 per month for 24 months, which
payments are intended to offset your potential medical, dental and life
insurance expenses.  In such event, you will remain subject to the terms of the
Company’s Proprietary Information and Inventions Agreement. For purposes of this
letter, a “change in control” shall be deemed to occur on the date of closing of
any of the following: (x) a merger in which SCIO is not the surviving entity;
(y) a sale of all of the outstanding shares of SCIO’s stock; or (z) a sale by
SCIO of substantially all of its assets.

 

1

--------------------------------------------------------------------------------


 

Definition of “Cause”:  As applied to the terms of this letter, the term “Cause”
means:  (i) conviction of, or plea of guilty or no contest by you of a felony or
crime of dishonesty or moral turpitude; (ii) your commission, as determined by
the Board, of an intentional act, or an act of fraud, dishonesty, or theft
affecting the property, reputation, or business of the Company; (iii) your
willful and persistent neglect of the duties and responsibilities of your
position; (iv) failure or refusal to carry out the lawful directives of the
Board; (v) diverting any business opportunity of the Company or its affiliates
for your own personal gain; (vi) misrepresentation of a significant fact on your
employment application and/or resume; (vii) misuse of alcohol or drugs affecting
work performance, or (viii) death or disability that prevents you from
performing the essential functions of your position with or without reasonable
accommodation.

 

Employee at Will:  Your employment relationship will be as an employee at will,
which means that either you or the Company may terminate your employment at any
time and for any reason or for no reason.

 

No Obstacle to Acceptance:  You represent and warrant that you are not subject
to any non-compete, non-disclosure, or similar agreement or restrictive covenant
that would prevent you from accepting this position or that would materially
impair your ability to perform the duties of this position.

 

Confidentiality, Etc. Agreement:  You agree that you will be subject to, and
shall execute, the Company’s Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit A and incorporated herein by
reference.

 

Amendments:  The terms of your employment may in the future be amended, but only
by a writing which is signed by both you and, on behalf of the Company, a duly
authorized officer.

 

Entire Agreement:  This letter agreement constitutes the entire agreement
between the parties, and supersedes all prior agreements and understandings,
relating to the subject matter of this letter agreement.

 

Additional Terms:  This letter agreement shall be governed by and construed in
accordance with the substantive law of the State of South Carolina, without
regard to choice of law principles.  The parties agree that the exclusive
jurisdiction and venue for resolution of any disputes arising out of this letter
agreement or your employment with the Company shall be solely in the federal or
state courts located in South Carolina, and the parties do hereby waive the
right to proceed in any other forum.  If any portion or provision of this letter
agreement shall to any extent be declared illegal or unenforceable by a court of
competent jurisdiction, then the remainder of this letter agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this letter agreement shall be valid and
enforceable to the fullest extent permitted by law.  This letter agreement may
be executed in one or more counterparts, any one of which need not contain the
signatures of more than one party, but all such counterparts taken together,
when delivered, will constitute one and the same instrument.

 

All of us at SCIO are genuinely enthusiastic about the prospect of your joining
the Company and helping to move us forward over what promises to be a very
exciting and challenging future.  I look forward to your joining us at SCIO.

 

*****

 

Regards,

 

Michael W. McMahon

Chief Executive Officer, SCIO DIAMOND TECHNOLOGY CORPORATION

 

By signature attached below, I accept this offer of employment and the terms
herein.

 

My employment as CFO will commence on March 4, 2013

 

 

 

 

Jonathan Pfohl

 

Date of Acceptance

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

This Proprietary Information and Inventions Agreement (this “Agreement”) is made
between me, the undersigned employee (sometimes referred to as “Executive”), and
Scio Diamond Technology Corporation (the “Company”), and is a material part of
the consideration for my employment by the Company, the premises, mutual
covenants and representations contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties:

 

1.           No Conflict.   I have not entered into, and I agree I will not
enter into, any agreement either written or oral in conflict with this Agreement
or my employment with the Company. I will not violate any agreement with or
rights of any third party or, except as expressly authorized by the Company in
writing hereafter, use or disclose my own or any third party’s confidential
information or intellectual property when acting within the scope of my
employment or otherwise on behalf of the Company. Further, I have not retained
anything containing any confidential information of a prior employer or other
third party, whether or not created by me.

 

2.           Intellectual Property Assignment.   The Company shall own all
right, title and interest (including, but not limited to, patent rights,
copyrights, trade secret rights, mask work rights, sui generis database rights
and all other intellectual and industrial property rights of any sort throughout
the world) relating to any and all inventions (whether or not patentable), works
of authorship, mask works, designs, know-how, research, development, trade
secrets, techniques, processes, procedures, plans, policies, discoveries,
hardware, software, screens, specifications, designs, drawings, ideas and
information made or conceived or reduced to practice, in whole or in part, by me
or any other employee, independent contractor or agent of the Company during the
term of my employment with Company (collectively, “Inventions”), and I will
promptly disclose all Inventions to the Company. “Inventions” is to be broadly
defined. By way of example only and without limitation, Inventions include all
items mentioned in the first sentence of this paragraph and any and all
information concerning teaching techniques, processes, formulas, innovations,
discoveries, improvements, research or development and test results, data,
formats, marketing plans, business plans, strategies, forecasts, unpublished
financial information, budgets, projections, and customer and supplier
identities, characteristics and agreements.

 

I hereby make all assignments necessary to accomplish the foregoing. I shall
further assist the Company, at the Company’s expense, to further evidence,
record and perfect such assignments, and to perfect, obtain, maintain, enforce,
and defend any rights specified to be so owned or assigned. I hereby irrevocably
designate and appoint the Company and its agents as attorneys-in-fact to act for
and in my behalf to execute and file any document and to do all other lawfully
permitted acts to further the purposes of the foregoing with the same legal
force and effect as if executed by me. If I wish to clarify that something
created by me prior to my employment that relates to the Company’s actual or
proposed business is not within the scope of this Agreement, I have listed it on
Appendix A. If I use or (except pursuant to this paragraph 2) disclose my own or
any third party’s confidential information or intellectual property when acting
within the scope of my employment or otherwise on behalf of the Company, the
Company will have and I hereby grant the Company a perpetual, irrevocable,
worldwide, royalty-free, non-exclusive, sublicensable right and license to
exploit and exercise all such confidential information and intellectual property
rights.

 

3.           Reserved.

 

4.           Moral Rights.   To the extent allowed by law, paragraph 2 includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as “moral rights,” “artist’s rights,”
“droit moral,” or the like (collectively “Moral Rights”). To the extent I retain
any such Moral Rights under applicable law, I hereby ratify and consent to any
action that may be taken with respect to such Moral Rights by or authorized by
the Company and agree not to assert any Moral Rights with respect thereto. I
will confirm any such ratifications, consents and agreements from time to time
as requested by the Company.

 

5.           Confidential Information.   I agree that all Inventions and all
other business, technical and financial information (including, without
limitation, the identity of and information relating to customers, potential
customers, suppliers, strategic partners, service providers, employees, agents
or shareholders of the Company) I develop, learn or obtain during the term of my
employment that relate to the Company or the business or demonstrably
anticipated business of the Company or that are received by or for the Company
in confidence, constitute “Proprietary Information.” Proprietary Information
includes not only information disclosed by the Company or its clients to me in
the course of my employment, but also information developed or learned by me
during the course of my employment with the Company, such as Inventions (as
defined above). Proprietary Information is to be broadly defined. Proprietary
Information includes, but is not limited to, all information that has

 

3

--------------------------------------------------------------------------------


 

or could have commercial value or other utility in the business in which the
Company or clients are engaged or contemplate engaging, which also includes, but
is not limited to, all information of which the unauthorized disclosure could be
detrimental to the interests of the Company or clients, whether or not such
information is identified as Proprietary Information by the Company or clients,
which does not rise to the level of a Trade Secret. By way of example only and
without limitation, Proprietary Information includes any and all information
concerning teaching techniques, processes, innovations, inventions, discoveries,
improvements, research or development and test results, specifications, data,
know-how, formats, marketing plans, business plans, strategies, forecasts,
unpublished financial information, budgets, projections, and customer and
supplier identities, characteristics, and agreements which does not rise to the
level of a Trade Secret.  The term Trade Secret(s), as such term is used herein,
means information, without regard to form, including, but not limited to,
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
which is not commonly known by or available to the public and which information
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its
secrecy.  During the term of my employment and until the fifth anniversary of
the conclusion of my employment with the Company, I will hold in confidence and
not divulge, disclose or otherwise use any Proprietary Information except within
the scope of my employment by the Company. I further covenant and agree that
during the term of my employment and at all times thereafter, I will hold in
confidence and not divulge, disclose or otherwise use any Trade Secrets of the
Company except within the scope of my employment by the Company.  However, I
shall not be obligated under this paragraph with respect to information I can
document is or becomes readily publicly available without restriction through no
fault of mine. I acknowledge that all Proprietary Information, in any form or
medium, including copies thereof is the sole and exclusive property of the
Company. Upon termination of my employment, I will promptly return to the
Company any and all items containing or embodying Proprietary Information in any
form or medium (including all copies), except that I may keep a single personal
copy of (i) my compensation records, (ii) materials distributed to shareholders
generally and (iii) this Agreement. I also recognize and agree that I have no
expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems (including, without limitation,
stored computer files, email messages and voice messages) and that my activity
and any files or messages on or using any of those systems may be monitored or
retrieved at any time without notice.

 

6.           Non-Solicitation.   I agree that during the term of my employment
and until the second anniversary of the conclusion of my employment with the
Company, I will not encourage or solicit any employee or consultant of the
Company to leave the Company for any reason (except for the bona fide firing of
Company personnel within the scope of my employment). I also agree that during
the term of my employment (whether or not during business hours) and until the
second anniversary of the conclusion of my employment with the Company, I will
not solicit business from, divert business from, or attempt to convert to other
methods of using or offering the same or similar products or services as
provided by the Company or its affiliates to any person or entity that is or was
a client or prospective client of the Company or its affiliates at any time
during the 24 months prior to the date of termination of my employment.

 

7.           Non-Compete.   During Executive’s employment with the Company and
for a period of 12 months thereafter, Executive shall not (without the prior
written consent of the Company) compete with the Company or any of its
Affiliates by, directly or indirectly, forming, serving as an organizer,
director or officer of, or consultant to, or acquiring or maintaining more than
a 5% investment in, a Competing Business located in the Territory.  “Affiliate”
shall mean any business entity controlled by, controlling or under common
control with the Company. “Business” shall mean the production of cultured
diamonds, and any other related business engaged in by the Company or any of its
Affiliates as of the date of termination.  “Competing Business” shall mean any
business that, in whole or in part, is the same or substantially the same as the
Business.  “Territory” shall mean any state in the continental United States of
America and the States of Alaska and Hawaii into which the Company has sold
products during the 60-day period ending of the date of the Executive’s
termination.

 

8.           Survival.   I agree that my obligations under paragraphs 2, 3, 4,
5, 6 and 7 of this Agreement shall continue in effect after termination of my
employment, regardless of the reason or reasons for termination, and whether
such termination is voluntary or involuntary on my part, and that the Company is
entitled to communicate my obligations under this Agreement to any future
employer or potential employer of mine. My obligations under paragraphs 2, 4 and
5 also shall be binding upon my heirs, executors, assigns, and administrators
and shall inure to the benefit of the Company, its subsidiaries, successors and
assigns.

 

9.           Governing Law; Choice of Forum.   Any dispute in the meaning,
effect or validity of this Agreement shall be resolved in accordance with the
laws of the State of South Carolina without regard to the conflict of laws
provisions thereof. I further agree that if one or more provisions of this
Agreement are held to be illegal or unenforceable under applicable South
Carolina law, such illegal or unenforceable portion(s) shall be limited or
excluded from this Agreement to the minimum extent required so that this
Agreement shall otherwise remain in full force and effect and enforceable in
accordance with its terms. I

 

4

--------------------------------------------------------------------------------


 

also agree that if any restriction in this Agreement shall be determined to be
invalid and unenforceable, it shall automatically be modified, or may be
modified by a court of competent jurisdiction, to the extent necessary to make
it valid and enforceable. I also understand that any breach of this Agreement
will cause irreparable harm to the Company for which damages would not be an
adequate remedy, and, therefore, the Company will be entitled to injunctive
relief with respect thereto in addition to any other remedies. I hereby waive
any requirement that the Company post a bond or similar security or instrument
in connection with any action the Company may commence in an effort to enforce
this Agreement.

 

10.           Miscellaneous.   Except for my employment agreement with the
Company, this Agreement supersedes all prior agreements and understandings
between the parties—whether communicated in writing, orally or otherwise—and the
representations, covenants and agreements herein shall be binding and in full
force against the parties effective from the commencement of my employment with
the Company. I may not assign this Agreement or any rights or obligations
hereunder. This Agreement shall bind and inure to the benefit of each party and
its respective successors, heirs and assigns. Any references to the “Company” in
this Agreement shall include any subsidiary, affiliate, strategic partner,
assign and/or successor of the Company or any similarly situated party.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. I SIGN THIS AGREEMENT VOLUNTARILY
AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT COMPANY WILL RETAIN ONE
COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

Jonathan Pfohl

 

 

 

 

 

 

 

 

Date of Commencement of Employment

 

 

 

 

 

 

 

 

Date Signed

 

 

 

 

 

 

Accepted and Agreed to:

 

 

Scio Diamond Technology Corporation

 

 

 

 

 

 

 

 

Michael W. McMahon

 

 

Chief Executive Officer

 

 

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

PRIOR MATTER

 

None

 

6

--------------------------------------------------------------------------------